


110 HCON 266 IH: Expressing the sense of the Congress with

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 266
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Ms. Schakowsky
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Ways and Means and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress with
		  regard to the world’s freshwater resources.
	
	
		Whereas the 1992 United Nations Conference on Environment
			 and Development established March 22nd as World Water Day to promote the
			 international observance of water as a human right;
		Whereas available freshwater represents less than one-half
			 of 1 percent of the world’s total water stock;
		Whereas global consumption of water is doubling every 20
			 years, more than twice the rate of human population growth;
		Whereas 31 countries currently face water shortages with
			 another 17 likely to be added to this list by 2025;
		Whereas more than 1,000,000,000 people already lack
			 adequate access to safe drinking water; 2,500,000,000 people have no access to
			 proper sanitation and more than 5,000,000 people, mostly children, die each
			 year from water-related diseases;
		Whereas the United Nations Millennium Development Goals
			 call for reducing by one-half the number of those without safe drinking water
			 and sanitation by the year 2015;
		Whereas international trade agreements threaten
			 sustainable and local management of water;
		Whereas the poorest pay the highest price to access
			 water;
		Whereas civil society often have little say in water
			 policy priorities;
		Whereas the people of the United States have often
			 expressed their compassionate desire to assist those in most need;
		Whereas international financial institutions, institutions
			 that receive significant U.S. funds, focus on private sector management of
			 water that has been deemed a failure in providing access to the poor;
		Whereas the Water for the Poor Act of 2005 calls on the
			 United States Congress to significantly increase and prioritize water provision
			 in United States international programs;
		Whereas countries around the world have ratified
			 international human rights agreements and enacted national constitutional
			 provisions and laws enshrining the human right to water;
		Whereas member States acting in human rights institutions
			 of the United Nations have affirmed the human right to water calling upon all
			 governments to take steps to ensure that a sufficient amount of good quality,
			 affordable water be made available for all within a reasonable distance from a
			 person’s home;
		Whereas the United Nations Human Development Report of
			 2007 calls on all governments to recognize the human right to water, prioritize
			 and fund water and sanitation in national budgets, provide international
			 assistance for water projects and develop a strong global plan of action;
			 and
		Whereas the Intergovernmental Panel on Climate Change
			 forecasts increased difficulty in improving access to safe drinking water and
			 additional costs to the water services sector from changing water levels and
			 contamination: Now, therefore, be it
		
	
		That Congress—
			(1)asserts that water management priorities
			 should reflect the goals of safeguarding and sustaining water resources;
			(2)affirms water as a public trust and global
			 public good that should not be treated as a private commodity where this would
			 limit or deny public access to freshwater resources;
			(3)affirms that the United States Congress
			 firmly commits itself to meet the Millennium Development Goals, especially as
			 they pertain to universal, sustainable access to safe and affordable
			 water;
			(4)affirms that access to international loans
			 and debt reduction programs should not be conditioned on implementing increased
			 cost recovery policies when those policies would result in significantly
			 increased water rates that reduce access to safe drinking water and
			 sanitation;
			(5)asserts that the United States Executive
			 Directors of international financial institutions should not approve loans that
			 require increased cost recovery, or water privatization or public-private
			 partnerships that would result in significant increases in consumer water fees
			 or in other ways restrict affordable access to water;
			(6)asserts that Federal policies should ensure
			 that in the United States direct and indirect sources of water pollution,
			 including factories, refineries, commercial agriculture, and wastewater
			 treatment plants, are adequately regulated and those responsible held
			 accountable for the pollution they cause;
			(7)deems that Federal funding not be
			 conditioned on the consideration of public/private partnerships or other forms
			 of privatization that would restrict affordable access to water;
			(8)upholds the principle that governments
			 should engage all members of society, including local civil society
			 organizations, citizen associations, environmental groups, indigenous peoples,
			 farmers, women, workers, and others, in direct and meaningful participation in
			 overseeing decisions about the conservation, distribution, use, and management
			 of water in their communities, localities, and regions;
			(9)recommends that international, regional,
			 and bilateral trade agreements should not include conditions related to the
			 provision of water for human use that would result in reduced access to
			 water;
			(10)recognizes the need to fully fund the Water
			 for the Poor Act of 2007 to ensure that all individuals, especially those in
			 most need, have equitable access to safe and affordable water; and
			(11)recognizes the human right to water as
			 fundamental for life and health, and sufficient and safe drinking water is a
			 precondition for the realization of all other human rights.
			
